In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                 No. 07-19-00401-CV
                             ________________________


                    IN RE VICKER SICHANTHAVONG, RELATOR



                                    Original Proceeding
           Arising From Proceedings Before the County Court at Law Number One
                                   Potter County, Texas
            Trial Court No. 107,233-1-CV; Honorable Walton Weaver, Presiding


                                     January 8, 2020

                           MEMORANDUM OPINION
                        Before PIRTLE, PARKER, and DOSS, JJ.


      Proceeding pro se, Relator, Vicker Sichanthavong, seeks a writ of mandamus to

compel the Honorable Walton Weaver to allow a contract case that was filed with the trial

court clerk to proceed. Relator also seeks permission to “[submit] his motion to criminal

Court for [preliminary] hearing” and for the case to be heard by a grand jury. Finally,

Relator seeks to have Judge Weaver disqualified from the case and another judge

assigned. For the reasons expressed herein, we deny the requested relief.
       BACKGROUND

       As best as can be deciphered from Relator’s petition, he rented a house to Deidra

Whitfield. The house was destroyed by fire and Relator attempted to sue her for breach

of contract and to recover damages. He asserts that Judge Weaver will not allow the

case to move forward unless Relator is represented by counsel.


       Relator relies on Ex parte Shaffer, 649 S.W.2d 300, 302 (Tex. 1982), in which the

Court recognized that Rule 7 of the Texas Rules of Civil Procedure allows a party to

prosecute or defend a suit in person or by an attorney. In Ex parte Shaffer, a court order

requiring a party in a contempt proceeding to be represented by counsel was found to

have abridged his right to be heard himself. Id. The Court noted, however, that lack of

representation should not be used to unnecessarily delay a trial or abuse the system. Id.


       MANDAMUS STANDARD OF REVIEW

       Mandamus is an extraordinary remedy granted only when a relator can show that

(1) the trial court abused its discretion and (2) that no adequate appellate remedy exists.

In re H.E.B. Grocery Co., L.P., 492 S.W.3d 300, 302 (Tex. 2016) (orig. proceeding) (per

curiam). When seeking mandamus relief, a relator bears the burden of proving these two

requirements. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding).


       To establish an abuse of discretion, the relator must demonstrate the trial court

acted unreasonably, arbitrarily, or without reference to any guiding rules or principles.

See Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). To

establish no adequate remedy by appeal, the relator must show there is no adequate

remedy at law to address the alleged harm and that the act requested is a ministerial act,


                                            2
not involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist.

Court of Appeals, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding).


       ANALYSIS

       We first address the mandatory requirements for filing a petition for writ of

mandamus in this court. See TEX. R. APP. P. 52.3. Relator substantially complied with

most of those requirements. The deficiency, however, is vital to our consideration of the

issue presented to this court. Rule 52.3(k) requires that a petition include an Appendix

with a certified or sworn copy of any order being complained of or other documentation

showing the matter of which the relator complains. TEX. R. APP. P. 52.3(k)(1)(A).


       Relator’s petition contains a document entitled “Appendix” followed by a list of legal

authorities.   However, there is no appendix included with Relator’s petition.           More

importantly, the petition is not accompanied by any documentation supporting the

underlying contract case of which he complains to this court, nor is there any

documentation of his request to proceed pro se and Judge Weaver’s denial of that

request.


       Pro se litigants are not exempt from rules of procedure. Pena v. McDowell, 201
S.W.3d 665, 667 (Tex. 2006).        Even if Relator had substantially complied with the

requirements of Rule 52.3, nothing in his petition shows an abuse of discretion by Judge

Weaver.


       Although Rule 7 of the Texas Rules of Civil Procedure allows a civil litigant to

prosecute or defend a case without the assistance of counsel; TEX. R. CIV. P. 7, the trial

court has considerable discretion in managing its docket. In re Conner, 458 S.W.3d 532,

                                              3
534 (Tex. 2015). Pro se litigants will not be treated differently than a party who is

represented by a licensed attorney. Bolling v. Farmers Branch Indep. Sch. Dist., 315
S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). Relator’s recent unskilled attempts

to prosecute civil suits in Judge Weaver’s court and in this court without the assistance of

counsel have resulted in considerable expenditure of judicial resources.               See

Sichanthavong v. Whitfield, 07-19-00363-CV, 2019 Tex. App. LEXIS 9604, at *2 (Tex.

App.—Amarillo October 31, 2019, no pet. h.) (mem. op.); Sichanthavong v. Hernandez,

07-19-00145-CV, 2019 Tex. App. LEXIS 10020, at*2-3 (Tex. App.—Amarillo Nov. 18,

2019, no pet. h.) (mem. op.); In re Sichanthavong, No. 07-19-00312-CV, 2019 Tex. App.

LEXIS 10022, at *1 (Tex. App.—Amarillo Nov. 18, 2019, orig. proceeding). The record

before us does not demonstrate that the trial court acted unreasonably, arbitrarily, or

without reference to any guiding rules or principles in expecting a pro se litigant to abide

by the rules of procedure or seek the assistance of counsel.


       CONCLUSION

       Relator’s petition for writ of mandamus is denied.




                                                        Patrick A. Pirtle
                                                             Justice




                                             4